Title: To Thomas Jefferson from John Nelson, 25 May 1781
From: Nelson, John
To: Jefferson, Thomas


        
          Sir
          Hanover Town 25th. May 81
        
        The reduced Situation of my Corps has inducd the Marquis to order me to this Place, for the Purpose of recruiting the Horses,  and geting equiped as fast as possible; to expedite which, Capt. Read will wait upon your Excellency with a State of our Wants to obtain Orders for what is necessary. When I had the Honor to see your Excellency at Wilton, you told me I should be furnished with what we wanted; to prevent Loss of Time, upon this Occasion, I made Application to Mr. Ross in Richmond, who furnished me with two Hundred pr. of Overalls and one Hundred Stable Waistcoats, of Light Canvis, upon a Promise, from me, to obtain an Order from you for them; he has also sent out Agents to procure Boston Spurs and Curry-Combs for us. As to our Saddles and Bridles, they were never good for any thing, tho’ I shall have as many fitted up as possible, but it will be better to have a new Set made complete, as what we have, with all the Repairs we can give them, will not last long; and to let you know the true Situation of the Horses, they were never fit for Dragoons, and are so much worn down with hard Service, that I should despare of geting many of them into Order in Six Months, and when in the best Plight, they are only fit for Express and Waggon-Horses. The Marquis has ordered some to be purchased on Continental Account and desired me to apply to your Excellency for Forty more, upon Receipt of which we can deliver nearly the same Number. Capt. Read informs me he has not been able to purchase a single Horse for the Price he was limited to; Horses have become so scarce, from the great Demand for them, that they are not to be had under a great Price; indeed it is not a Time to think of what a Horse costs, when the Enemy are out-numbering us so much in Cavalry. If your Excellency thinks proper to have the Horses purchased, and will send me either Money or Instructions to get them, I will soon do it, as no one is so much interested in geting good ones as myself, and there is a saving to the Country in every Horse purchased by an Officer; as Individuals expect to be paid for their Trouble.
        The Behaviour of Capt. Fearer, in absenting himself so long from Service, without Leave, has determined all the Officers never to serve with him. I must request, therefore, that you will be pleased to send Lieut. Armistead a Captain’s Commission, and at the same Time a Blank Cornet’s Commission for a very deserving Young Man. Capt. Read has an Estimate of the Money due to the Corps, tho’ it is impossible to make out Pay-Rolls, as we are unacquainted with the Mode in which it is to be drawn; it is necessary, also, that a Sum of Money should be drawn on Account to procure many Things which we suffer for, that can not be had without Cash. I have writ to the Assembly for Permission to recruit  one Hundred Infantry to be joined to my Corps, and hope to have the Assistance of your Excellency, as I have it much at Heart to ta[ke] the Field with a Corps that may render some Service; if the Assembly vote the Men to be raised the sooner I can get the Bounty Money, the better. With great Respect & esteem, I have the Honor to be Sir yr mo: obedt. hble: Servt.,
        
          J. Nelson Majr VLD
        
        P.S. Since writing I have been informed by the Officers that they will not draw their Pay at forty for one, as the Quarter Masters and many others have been paid at Eighty for one and some even higher.
          JN
        
      